DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10-12 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by  Lee (Pub NO. US 2009/0132816)
Regarding Claim 1 Lee discloses: A communication module [Fig.1, item 30, Host computer corresponds to communication module] comprising: a connection unit [Fig.1, item 31, USB connection between the USB Drive and the Host computer] for detachably [Abstract, when connected to the Host Computer] coupling an application module [Fig.1, item 10, USB DRIVE corresponds to application muddle] including a functional unit including at least one of a sensor, an actuator, or a communication port that is to be connected to at least one of an external sensor or an external actuator; [Fig.1, item 21, [0018]] a processor; [Fig.1, item 32] and a communication unit, [Fig.1, item 22, [0019] network communication (WLAN or LAN)] wherein the processor [Fig.1, item 32] executes firmware [Fig.1, item 18 BIOS and item 14 Nanokernel] stored in an application module memory [Fig.1, item 13, memory] included in the application module that is coupled by the connection unit. [[0010], [0016] load and run Nanokernel using CPU 32]  
Regarding Claim 2 Lee discloses: the communication module[Fig.1, item 30, Host computer corresponds to communication module] according to claim 1; and the application module [Fig.1, item 10, USB DRIVE corresponds to application muddle]  that is detachably coupled to the communication module, [Abstract, when connected to the Host Computer] wherein the application module includes the functional unit, [Fig.1, item 21, [0018]] and the application module memory [Fig.1, item 13, memory] for storing the firmware [Fig.1, item 18 BIOS and item 14 Nano kernel] that is executed by the processor. [[0010], [0016] load and run Nanokernel using CPU 32]  
 Regarding Claim 3 Lee discloses: by executing the firmware, controls the functional unit [[0018], after execution of Nano Kernel. Biometric device 21 can be used to identify a person attempting to use the Host device] and performs communication via the communication unit with a device to which the apparatus is connected. [[0019] allow access to local area network] 
Regarding Claim 4 Lee discloses: the communication module further includes a firmware memory including a firmware region for storing the firmware that is obtained from the application module, and the processor executes the firmware stored in the firmware region of the firmware memory. [[0011] and [0016] Loading and running the kernel from the USB drive to the Host computer]

Regarding Claim 10 Lee discloses:  the application module memory is further stored with data relating to the at least one functional unit [Fig.1, item 15, 16, 19] and the communication unit by the processor, and  44Attorney Docket Number: YKG-0045USthe processor stores the data that is stored in the application module memory in a data memory inside the communication module and uses the data that is stored to perform processing. [[0011], load and run software stored in the USB Drive] 
Claims 11 and 12 are having similar limitations to that of the apparatus of claim 1. Accordingly, claims 11 and 12 rejected under a similar rational as that of claim 1 above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pub NO. US 2009/0132816) in view of Palmer et al. (Patent NO. US 7,243,347) (Palmer)
Regarding claim 5 Lee does not teach during a start-up process, obtains identification information from the application module that is coupled to the communication module, and obtains the firmware stored in the application module memory and stores the firmware in the firmware region of the firmware memory in response to the obtained identification information not matching identification information associated with the firmware stored in the firmware memory.  
However, Palmer teaches during a start-up process, obtains identification information from the application module that is coupled to the communication module, and obtains the firmware stored in the application module memory and stores the firmware in the firmware region of the firmware memory in response to the obtained identification information not matching identification information associated with the firmware stored in the firmware memory. [Fig.3, compare the firmware version information to an archived firmware version (version corresponds to identification) and if the firmware version mismatch, update the firmware version. col.6, lines 30-65] 
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention to compare the firmware stored in the USB Drive with an archived firmware using Palmer teaching. Doing so would have resulted in prevention of system downtime due to firmware issues.  
Regarding Claim 6 Lee teaches the application module memory stores one or more pieces of firmware, each being the firmware, and during the start-up process, the processor stores, in the firmware memory, the firmware that corresponds to a communication protocol used by the communication module among the one or more pieces of firmware stored in the application module memory.  [[0010], [0016] load and run Nanokernel using CPU 32]  
Regarding claim 7 Lee does not teach the application module memory stores version information of the firmware in association with the firmware, and during a start-up process, the processor determines whether or not to store the firmware stored in the application module memory in the firmware region of the firmware memory based on a result of comparing the version information of the firmware stored in the firmware memory and the version information associated with the firmware stored in the application module memory.  
However, Palmer teaches the application module memory stores version information of the firmware in association with the firmware, and during a start-up process, the processor determines whether or not to store the firmware stored in the application module memory in the firmware region of the firmware memory based on a result of comparing the version information of the firmware stored in the firmware memory and the version information associated with the firmware stored in the application module memory.  [Fig.3, compare the firmware version information to a archive firmware version (version corresponds to identification) and if the firmware version mismatch, update the firmware version col.6, lines 30-65] 
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention to compare the firmware stored in the USB Drive with an archived firmware using Palmer teaching. Doing so would have resulted in prevention of system downtime due to firmware issues.  
Regarding Claim 8 Lee teaches the processor, during the start-up process, stores the firmware stored in the application module memory in a backup region of the firmware memory and restarts the processor, and stores the firmware that is stored in the backup region of the firmware memory in the firmware region of the firmware memory during the restart. [[0010], [0016] load and run Nanokernel using CPU 32]  
 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pub NO. US 2009/0132816) in view of BeSerra et al. (Patent NO. US 11120136)(BeSerra)
Regarding claim 9 Lee does not teach that the processor downloads a piece of firmware from a device to which the apparatus is connected and stores the downloaded firmware in the application module memory.  
However, downloading a firmware from a remote location and storing in a local storage is well known in the art as taught by BeSerra. [Fig.1]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention to download the firmware form a remote location and store in the USB Drive of Lee. Doing so would have resulted in improved system performance by having updated firmware installed in the system. 
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/              Primary Examiner, Art Unit 2186